Citation Nr: 1501008	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-40 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for dementia due to head trauma.

2.  Entitlement to an initial rating higher than 10 percent for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to June 1982, January 1991 to May 1991, July 1991 to September 1994, and September 2000 to September 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2010 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2014, the Board remanded these claims for additional development.  The RO was instructed to obtain records from the Social Security Administration, the Rail Road Retirement Board, and to afford the Veteran a VA examination.  The RO obtained records from the Rail Road Retirement Board and received notice that Social Security records were no longer available.  The Veteran was afforded a VA examination in March 2014.  That development having been completed, the claim is now ready for appellate review.

The Board notes this appeal originally included entitlement to service connection for a total disability rating based on individual unemployability (TDIU); however, that issue was granted in a October 2014 rating decision, and as such, is no longer on appeal.

As a result of the development completed after the January 2014 Remand, the Veteran was granted entitlement to service connection for a traumatic brain injury in a October 2014 rating decision, at which time, a rating of 10 percent was assigned, effective March 11, 2014.  Given that the RO has addressed this issue in the October 2014 Supplemental Statement of the Case (SSOC), the Board will accept jurisdiction of this issue.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The Veteran's dementia due to head trauma is manifested by symptoms such as impaired impulse control, unprovoked irritability, occasional spatial disorientation, and difficulty in adapting to stressful circumstances.  

2.  The Veteran's TBI is manifested by objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for the Veteran's dementia due to head trauma, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9304 (2014).

2.  The criteria for an initial rating of 40 percent, but no higher, for the Veteran's TBI, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, post-service medical records, and records from the Rail Road Retirement Board.  The RO was notified that Social Security records are no longer available.  See February 2014 letter.  The Veteran was afforded VA examinations.  Virtual VA records have also been reviewed.  

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks entitlement to a rating higher than 50 percent for his dementia due to head trauma and entitlement to an initial rating higher than 10 percent for residuals of a TBI.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

A.  Entitlement to a Rating Higher than 50 Percent for Dementia Due to Head Trauma

Service connection for dementia, frontal lobe injury, with personality and cognitive changes, was established by an April 2004 rating decision, at which time a 50 percent rating was assigned, effective from October 1, 2001.  The Veteran submitted a claim for an increase in December 2009.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9304, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304.

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that he occupied his time mowing his yard and occasionally went fishing and hunting.  The Veteran asserted that he still drove in his local area, and went to the grocery store, doctors' offices, etc.  The Veteran reported that he cleans his own fish and cooks them when he goes fishing.  He reported three to four occasions of inappropriate anger in the prior two weeks.  The examiner noted that the Veteran had some difficulty identifying his episodes of anger, and that the Veteran depended on his wife to identify those occasions for him.  The Veteran reported attending church one time per month and indicated he is comfortable there unless the sermon becomes too critical.  The Veteran indicated that he used a Palm Pilot to remind him of appointments due to trouble with his memory.  He reported having friends, but indicated he had trouble in crowds.  Examination revealed he was oriented in all sphere.  Immediate recall was performed without difficulty.  Delayed recall and extended delayed recall were performed without error.  The examiner noted that the Veteran did not appear to be grossly compromised in most areas of mental status.  It was noted that the Veteran had an impulse control problem.  The examiner stated that the Veteran had clearly become dependent on his wife to help him regulate affect, which made it very difficult for the examiner to evaluate spontaneous level of affect control.  The examiner diagnosed the Veteran with cognitive disorder, not otherwise specified, and indicated that there was clear indication of some focal deficits of a mild to moderate character.  A GAF score of 56 was assigned, given in view that the Veteran appeared to need help in monitoring his emotional condition and in helping him to keep multiple stimuli separate.

The Veteran was afforded a VA examination in May 2013.  The Veteran reported working around his house and barn and that he was currently building a chicken coop.  He also reported enjoying woodworking small projects and running errands for his wife.  The Veteran indicated that he enjoyed fishing, hunting, target shooting and grilling.  He reported that he had been married for 34 years and had a 17-year-old son.  The Veteran indicated that he had some anger management issues.  The examiner noted that the Veteran's cognitive complaints were minimal and did not appear to be causing significant impact to his daily functioning.  A GAF score of 65 was assigned.

The Veteran was afforded a VA examination in June 2013.  It was noted that he had no complaints of impairment to memory, attention, concentration or executive functions.  His judgment was normal, social interaction was routinely appropriate, he was oriented to person, time, place and situation, motor activity was normal, he had normal visual spatial orientation, and no subjective symptoms.  There were no noted neurobehavioral effects and the Veteran was able to communicate by spoken and written language.  The Veteran had normal consciousness and there were no subjective symptoms or any mental, physical or neurological conditions noted.  

The Veteran's children submitted statements in September 2013 detailing the Veteran's difficulties with outbursts of anger, inability to control his temper, problems with memory and concentration, and general difficulties relating to others.

The Veteran's wife submitted a statement in November 2013.  She asserted that the Veteran was unable to handle the day-to-day activities for running a home and was unable to handle his own finances.  The Veteran's wife also described the Veteran's anger towards their children and indicated that he is unable to interact with people in fluid situations.  She indicated that the results from the VA examinations were generally unreliable, as the Veteran has a brain injury and is unable to provide correct answers to the examination questions, making it seem as though he is capable when he is not.  

The Board finds the Veteran is entitled to a rating of 70 percent, but no higher.  Based on lay statements and medical evidence, the Veteran exhibits symptoms such as impaired impulse control, unprovoked irritability, occasional spatial disorientation, and difficulty in adapting to stressful circumstances.  

A rating higher than 70 percent is not warranted as the evidence does not indicate that the Veteran suffers from total occupational and social impairment.  The Veteran has not exhibited symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or memory loss for names of close relatives, own occupation, or own name.  In fact, the Board notes that the Veteran does not suffer from total social impairment in that he manages to maintain a relationship with his wife and his children.  He has also reported having friends and finds enjoyment in many activities such as fishing, hunting, and woodworking.  As such, the Board finds that the Veteran does not have total occupational and social impairment, warranting a 100 percent rating.

In conclusion, based upon the above evidence, the Board finds a 70 percent rating appropriately reflects the level of severity of the Veteran's dementia due to head trauma.  

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, the Board finds the most appropriate Diagnostic Code is dementia due to head trauma.

B.  Entitlement to an Initial Rating Higher than 10 Percent for a TBI

Service connection for a TBI was established by a October 2014 rating decision, at which time a 10 percent rating was assigned, effective from March 11, 2014, under 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  Evaluation assigned is based upon the highest level of severity for any facet, where 0 is equal to 0 percent; 1 is equal to 10 percent; 2 is equal to 40 percent; and 3 is equal to 70 percent.

The Veteran was afforded a VA examination in March 2014.  The Veteran was noted to have complaints of mild short-term memory issues.  The examiner indicated that neuropsychological testing indicated abnormal results with memory deficits on examination.  This corresponds to a level "2" in the regulations.  The Veteran had mildly impaired judgment, such as difficulty with making complex decisions.  This corresponds to a level "1" in the regulations.  Social interaction was noted to be occasionally inappropriate.  The examiner noted that the Veteran was verbally and physically aggressive.  This corresponds to a level "1" in the regulations.  The Veteran was noted to be always oriented to person, time, place and satiation, and he had normal motor activity and visual spatial orientation.  These correspond to a level "0" in the regulations.  The Veteran was noted to have subjective symptoms that do not interfere with work, instrumental activities of daily living or work, family, or other close relationship.  The Veteran reported mild or occasional headaches, mild anxiety and problems with complex tasks.  This corresponds to a level "0" in the regulations.  There were no noted neurobehavioral effects; the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  These results all correspond to level "0" in the regulations.  Consciousness was normal.  The examiner stated that the Veteran has evidence of brain trauma with behavioral, recall and judgment issues.  The examiner stated that the Veteran's TBI was significant, and the Veteran had difficulty with complex activity.

Only one evaluation is assigned for all the applicable facets.  The level of the Veteran's highest facet is a "2" in memory, attention, concentration and executive functions.  The examiner noted a complaint of mild loss of memory.  Furthermore, the examination report stated that neuropsychological testing indicated abnormal results with memory deficits on examination.  A level "2" is therefore warranted for objective evidence on testing of mild impairment of memory, attention, concentration or executive functions.  

The Board finds the Veteran is entitled to a 40 percent rating, based upon the highest severity level of "2" which is assigned for memory, attention, concentration and executive functions.

The next highest rating available of 70 percent is not warranted, as the Veteran did not score a "3" in any of the applicable facets. 

The Board has considered whether any other applicable Diagnostic Codes could result in a higher rating, but the Board finds that the Diagnostic Codes applied herein are the most appropriate.

C.  Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral for extraschedular consideration.  The level of severity of the Veteran's TBI and dementia due to brain trauma are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extraschedular consideration. 


ORDER

Entitlement to a rating of 70 percent, but no higher, for service-connected dementia due to head trauma is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an initial rating of 40 percent, but no higher, for service-connected TBI is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


